Citation Nr: 1204891	
Decision Date: 02/08/12    Archive Date: 02/16/12

DOCKET NO.  07-10 195A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.  

2.  Entitlement to service connection for a hiatal hernia.  

3.  Entitlement to service connection for depression.  

4.  Entitlement to service connection for residuals of a cerebral vascular accident (CVA).  

5.  Entitlement to service connection for residuals of a head or brain injury.  

6.  Entitlement to service connection for a seizure disorder.  

7.  Entitlement to service connection for a heart disorder, including hypertension.  

8.  Entitlement to service connection for generalized arthritis.  

9.  Entitlement to service connection for a skin disorder.  

10.  Entitlement to service connection for convulsive syncope.  

11.  Entitlement to service connection for a stomach injury.  

12.  Entitlement to service connection for chronic pain, including headaches.  

13.  Entitlement to special monthly compensation based on the need for aid and attendance of another person.  


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The Veteran served on active duty from August 1980 to May 1988.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  By its decision of July 2009, the Board reopened previously denied claims for service connection for CVA residuals, a brain or head injury, seizure disorder, heart disorder, left shoulder disorder, depressive disorder, eye disorder, hearing loss, and a hiatal hernia and remanded those reopened claims to the RO through the VA's Appeals Management Center (AMC) for additional development.  In addition, the Board denied entitlement to an increased evaluation for intervertebral disc syndrome of the lumbar spine and deferred consideration of the claim for special monthly compensation.  

While the case remained in remand status, the AMC by its rating decision of September 2010 granted service connection for eye and left shoulder disorders, thereby removing those matters from the Board's appellate jurisdiction.  Following the AMC's attempts to complete the requested actions, the case has since been returned to the Board for further review.  

The issue of the Veteran's entitlement to special monthly compensation is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the AMC.  


FINDINGS OF FACT

1.  Chronic disability involving hearing loss of either ear, CVA, brain or head injury, seizure or heart disorder, generalized arthritis, skin disorder, convulsive syncope, stomach injury, or chronic pain including headaches is not shown in service or for years following service discharge and is not otherwise linked to service or any event thereof.  

2.  A hiatal hernia that preexisted service underwent an inservice increase in disability beyond its normal progression due to an inservice stomach injury.  

3.  An adjustment disorder with depressed mood is etiologically related to service-connected musculoskeletal and neurological disorders, including intervertebral disc syndrome of the lumbar spine, traumatic arthritis of the thoracic spine, paralysis of the sciatic nerve, and left shoulder disablement.  


CONCLUSIONS OF LAW

1.  Hearing loss of either ear, CVA, a brain or head injury, a seizure or heart disorder including hypertension, generalized arthritis, a skin disorder, convulsive syncope, a stomach injury, and chronic pain including headaches were not incurred in or aggravated by service, nor may a sensorineural hearing loss of either ear, brain hemorrhage, seizures, heart disease or hypertension, or generalized arthritis be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2011).  

2.  A preexisting hiatal hernia was aggravated by intercurrent stomach injury in service.  38 U.S.C.A. §§ 1131, 1153, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.306 (2011).  

3.  An adjustment disorder with depressed mood is proximately due to or the result of service-connected disabilities.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

With the exception of the SMC issue, all of the other matters herein on appeal were  remanded by the Board in July 2010, in order to facilitate the conduct of additional evidentiary and/or procedural development.  All of the actions previously sought by the Board through its prior development request appear to have been completed as directed, and it is of note that the appellant does not contend otherwise.  See Stegall v. West, 11 Vet. App. 268, 270-71 (1998). 

Before addressing the merits of the Veteran's claims for service connection, the Board is required to ensure that the VA's duties to notify and assist have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159; see Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000).  The notification obligation in this case was accomplished by way of the RO's correspondence of July 2006 to the Veteran, and reiterated in subsequent VA letters to him.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

VCAA notice is to be furnished to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Here, the initial VCAA notice letter was provided to the Veteran prior to the initial adjudication of the claims in question, in accord with Pelegrini.  On that basis, and in the absence of any allegation of prejudice by the appellant, the Board concludes that any defect in the substance or timing of the notice provided did not affect the essential fairness of the adjudication or result in any prejudice to the appellant.  

The RO also provided assistance to the Veteran as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  The Veteran has not made the RO, AMC, or the Board aware of any additional, relevant evidence that needs to be obtained in order to fairly decide the claims herein addressed on their merits.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).  

The record indicates that the Veteran has been provided multiple VA examinations, including several following entry of the Board's remand in July 2009.  Those examination reports are found to be sufficiently detailed as to permit fair and equitable consideration of the merits of the issues presented, as they addressed the disabilities at issue in the context of the Veteran's medical history and the medical evidence, and the etiology opinions provided were accompanied by a stated rationale.  No objection as to the conduct of those examinations is voiced by the Veteran.  Accordingly, further development action relative to the claimed disorders is not required.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); McClendon v. Nicholson, 20 Vet. App. 79, 83 (2006); Wells v. Principi, 326 F.3d 1381, 1384 (Fed. Cir. 2003).

In view of the forgoing, the Board finds that VA has satisfied its duties to notify and assist the Veteran under the governing law and regulations.  

Pertinent Legal Authority Governing Service Connection Claims

Applicable law provides that service connection will be granted if it is shown that when a veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury or disease in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1131; 38 C.F.R. § 3.303.  Where a veteran served 90 days or more during a period of war, or during peacetime after December 31, 1946, and a chronic disease, such as arthritis, an organic disease of the nervous system, cardiovascular disorder including hypertension, arteriosclerosis, or brain hemorrhage, becomes manifest to a degree of 10 percent or more within one year from the date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309. 

38 U.S.C.A. § 1111 sets forth governing principles relating to the presumption of soundness of condition upon entry to service.  It provides that "every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service."  Id.  

The implementing regulation, 38 C.F.R. § 3.304(b), similarly provides that one will be considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto and was not aggravated by such service.  Only such conditions as are recorded in examination reports are to be considered as noted.  38 C.F.R. § 3.304(b).  A history of preservice existence of a disease or injury recorded at the time of examination does not constitute a notation of such a malady, but instead, must be considered with all other material evidence in determinations as to inception.  38 C.F.R. § 3.304(b)(1). 

A veteran thus enjoys an initial presumption of sound condition upon service entry if the enlistment records do not reflect that a veteran has a disease or injury that subsequently becomes manifest during service.  Wagner v. Principi, 370 F.3d 1089, 1096 (2004) (noting that "[w]hen no preexisting condition is noted upon entry to service, the veteran is presumed to have been sound upon entry," but that "if a preexisting disorder is noted upon entry to service, the veteran cannot bring a claim for service connection for that disorder"); see 38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b). 

That initial presumption, however, is not absolute and may be rebutted.  Wagner, 370 F.3d at 1096-1097.  Section 1111 permits VA to overcome the presumption of soundness upon a two-prong showing by clear and unmistakable evidence of both a preexisting condition and a lack of inservice aggravation to overcome the presumption of soundness for service.  Id.  If the Government fails to demonstrate either prong, the rebuttal fails and the soundness presumption remains.  Id.  (recognizing that the government's failure to rebut the soundness presumption means that he veteran's claim is one for direct service connection); see also Kinnaman v. Principi, 4 Vet. App. 20, 27  (1993).  The government's "burden of proof is a formidable one," Kinnaman, supra, and it "means that an item cannot be misinterpreted and misunderstood, i.e., it is undebatable."  Vanerson v. West, 12 Vet. App. 254, 258  (1999); accord Cotant v. Principi, 17 Vet. App. 116, 123-30 (2003) (noting that "[t]he clear-and- unmistakable-evidence standard is an 'onerous' one"). 

A preexisting injury or disease will be considered to have been aggravated by active military, naval, or air service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  

Clear and unmistakable evidence (obvious or manifest) is required to rebut the presumption of aggravation where the preservice disability underwent an increase in severity during service.  38 C.F.R. § 3.306(b).  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 C.F.R. § 3.306(b)(1); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991). 

Service connection also may be granted for any disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may be granted, on a secondary basis, for a disability which is proximately due to, or the result of an established service-connected disorder.  38 C.F.R. § 3.310.  Similarly, any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  Allen v. Brown, 7 Vet. App. 439 (1995). I n the latter instance, the nonservice-connected disease or injury is said to have been aggravated by the service- connected disease or injury.  38 C.F.R. § 3.310.  In cases of aggravation of a veteran's nonservice-connected disability by a service-connected disability, such veteran shall be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  38 C.F.R. § 3.322 (2011).

Service connection generally requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  The requirement that there be a current disability is satisfied when the disability is shown at the time during the pendency of the claim, even though the disability subsequently resolves.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  

Alternatively, the nexus between service and the current disability can be satisfied by medical or lay evidence of continuity of symptomatology and medical evidence of a nexus between the present disability and the symptomatology.  See Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 Vet. App. 488, 495 (1997).

Bilateral Hearing Loss

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385. 

The Veteran alleges inservice head and/or acoustic trauma and resulting hearing loss of both ears, but hearing loss meeting the requisites of 38 C.F.R. § 3.385 is not shown in service or for years following service discharge, notwithstanding one or more complaints of hearing loss in service and audiometric testing at times showing some level of diminished auditory acuity.  Notation is made that a service department examination in August 1980 was undertaken at a point in time when the audiometer was not working properly, as was then noted, with erroneous results being reported.  A high frequency hearing loss was indicated on a VA examination in August 1988, but with findings insufficient to meet the requirements of 38 C.F.R. § 3.385.  A bilateral sensorineural hearing loss for VA purposes was identified on a VA audiological examination in November 2009, but the VA examiner was unable to form an opinion as to its etiology without resort to speculation.  Following a review of medical records and the claims folder, another VA audiologist opined in November 2010 that the Veteran's bilateral hearing loss was not caused by or a result of inservice noise exposure, with citation to military records showing hearing thresholds within normal limits from 500 to 4000 Hertz throughout military service.  

The Veteran himself alleges that he had an inservice injury involving head and/or acoustic trauma.  There is no question that the Veteran is competent to state what comes to him through his senses, including what he personally observes and what others have told him.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  While there is no confirmation of any such trauma in service treatment records, the Board accepts the Veteran's otherwise credible account of inservice trauma.  

Lacking in this case, however, is persuasive evidence that the inservice trauma was productive of chronic disablement involving hearing loss of either ear meeting the criteria of 38 C.F.R. § 3.385.  Lacking as well is any medical finding or opinion specifically linking any current hearing loss disorder to service or any event thereof, and, in this regard, the Veteran is not shown to be competent to offer a medical diagnosis or opinion as to nexus, as there is no showing that the Veteran has the requisite medical knowledge or training as a foundation for any such opinion.  

On the basis of the foregoing, it is found that a preponderance of the evidence is against entitlement of the Veteran to service connection for bilateral hearing loss, and that being the case, the benefit of the doubt doctrine is not for application and the claim must be denied.  38 U.S.C.A. § 5107(b); see generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).

Hiatal Hernia & Stomach Injury

Included in service treatment records is the report of a medical examination conducted by the service department in June 1979 identifying an abdominal scar, which the Veteran reported as having been the result of a hiatal hernia repair in 1963 and which the examiner noted produced no sequellae.  An airborne/ranger examination in August 1980 was negative for any pertinent abnormality.  Treatment records compiled in November 1980 and thereafter disclose various gastrointestinal complaints, findings, and diagnoses and it is noted that service connection has already been established for a gastric ulcer, esophageal stricture, and Barrett's esophagus secondary to reflux.  

In May 1983, the Veteran was referred for evaluation of chronic dyspepsia and there was a history noted of a congenital hiatal hernia, with a six-week period of increased epigastric pain and burning.  Multiple dilatations of the esophagus followed.  An upper gastrointestinal series in June 1984 demonstrated a short-esophagus-type hiatal hernia and associated gastroesophageal reflux.  On a Medical Board examination in February 1988, it was noted by the attending physician that the Veteran had sustained trauma to the epigastric area seven years prior thereto, with a reoccurrence of his symptoms and onset of strictures requiring frequent dilatations.  In addition, the existence of a stomach ulcer was noted by the last endoscopy, but the examiner found it impossible to say whether the Veteran's preexisting reflux problem was service exacerbated as adhesions from severe esophageal reflux and hiatal hernia could occur regardless of past operative repair of the hernia.  It was conceivable in the examiner's opinion that a blunt trauma could worsen the Veteran's hernia and associated esophageal reflux.  The Medical Board diagnosis was as follows: "Hiatal hernia, previously treated with surgery, age 11, Service aggravated-Unknown."  Further review by a Physical Evaluation Board in March 1988 noted that the Veteran's hiatal hernia and gastric ulcer, resulting in esophageal stricture, had been incurred or aggravated in service.  

On the initial postservice VA medical examination in September 1988, a gastric ulcer, hiatal hernia with reflux and diverticuli, and an esophageal stricture were identified.  The Veteran alleged inservice aggravation of his hiatal hernia as a result of an injury to the stomach region while on the obstacle course.  The existence of a hiatal hernia was confirmed on VA medical examinations in October 2003 and May 2007, and it was the VA examiner's opinion in May 2007 that there had been no worsening of the Veteran's hiatal hernia in service beyond normal progression.  

Further VA medical examination in November 2009 relating to the Veteran's hiatal hernia and stomach injury included the examiner's notation that service treatment records referenced a stomach injury during reconnaissance school, but the examiner could not resolve the question as to the service incurrence or aggravation of the hiatal hernia and stomach injury without resort to mere speculation.  While noting evidence of an inservice stomach injury, no treatment was documented.  An upper gastrointestinal series at about the time of the injury documented a sliding hiatal hernia, with the VA examiner finding that "(t)here is no documentation that shows that the hiatal hernia was not present prior to the injury (within a year), but did appear subsequent to the injury.  

Where there is evidence for and against entitlement and that evidence is in relative equipoise, the benefit of the doubt is to be resolved in the Veteran's favor and the benefit sought is to be granted.  This is case here, where there is evidence both supporting and contraindicating entitlement to service connection for a hiatal hernia and a stomach injury.  Clearly, the Veteran's hiatal hernia preexisted service and yet there is credible and probative evidence, including entries recorded within service treatment records, denoting an inservice injury to the stomach, the effects of which though not entirely clear, must on the basis of the evidence both for and against be found to have in all probability led to an inservice aggravation of the preexisting hiatal hernia.  As such, service connection is warranted for the Veteran's hiatal hernia as aggravated by a stomach injury.  

Depressive Disorder

The Veteran alleges that he has a depressive disorder that he attributes at least in part to his multiple, service-connected disabilities.  Clinical evidence of depression is not shown in service or until years after service, although a complaint of diminished cognitive abilities was made known by the Veteran on a VA examination in September 1988, with normal examination but a notation by the examiner of some difficulty in object recall.  Evidence of depression is shown in VA treatment notes in 2006 and thereafter, and on a VA examination in September 2009, the existence of an adjustment disorder with depressed mood was shown and its presence was confirmed through a VA medical opinion obtained in December 2010.  As part of the December 2010 opinion, it was concluded that the diagnosed adjustment disorder had most likely been aggravated by service-connected disabilities involving intervertebral disc syndrome, traumatic arthritis, paralysis of the sciatic nerve, and limited motion of the arm, presumably from right shoulder disablement.  Inasmuch as the record supports entitlement to service connection, a grant of service connection on a secondary basis for an adjustment disorder with depressed mood is in order.  

CVA, Brain/Head Injury, Seizure Disorder & Convulsive Syncope

The Veteran alleges inservice head trauma in one or more counterintelligence operations in which he participated, resulting in concussions, seizures, strokes or CVA, and syncope.  Service treatment records fail to document any inservice head injury or any indicia of a CVA, brain or head injury, seizure disorder, or conclusive syncope.  That notwithstanding, the Board accepts the Veteran's otherwise credible account of inservice head trauma and looks to the postservice record for evidence of the effects of that trauma.  

On a VA medical examination in September 1988, shortly following the Veteran's discharge from service, his neurological status was found to be normal.  In September 2001, the Veteran sought emergency medical treatment for complaints of breathing difficulties and seizures, with examination and testing yielding a diagnosis of pneumonia.  VA treatment was sought in follow-up when it was stated by the Veteran that his spouse had witnessed two episodes of seizure activity leading to his emergency room care.  Electroencephalograms (EEGs) in March and October 2002 were interpreted as normal.  In April 2002, a complaint of seizures associated with pneumonia was set forth by the Veteran, and in November 2002, he reported that his private physician had told him that choking from reflux may have led him to seize.  On a consultative medical examination by the Social Security Administration (SSA) in October 2002, no focal findings indicative of seizures were found.  

An outpatient treatment note in January 2003 indicates an assessment of seizure activity, and in February 2003 the Veteran complained of blackouts, with the examiner noting some features of convulsive syncope.  An EEG in March 2003 was normal.  On the occasion of a Worker's Compensation examination in March 2003, there was a notation that a traumatic brain injury with resulting seizures had been sustained in August 2001 following an arrest made by the Veteran during the course of his employment as a police officer.  An entry in treatment records in April 2003 includes an assessment of a possible CVA versus seizure.  

In an outpatient note of December 2006, there was a notation of a CVA two weeks prior thereto and a reference to private hospital treatment in 2001 for a CVA.  Subsequently compiled medical records include diagnoses, assessments, or problem list entries as to multiple CVAs and a history of seizures.  

In order to determine the effects of the Veteran's inservice head or brain injury, the Board obtained a VA medical examination in November 2009.  As part thereof, medical opinions were obtained as to the service onset of the claimed disorders, with the VA examiner determining that is was less likely as not that the Veteran's CVA, seizure disorder, convulsive syncope, and brain/head injury were service-related.  In support of those opinions, the VA examiner noted that while the record had sustained one or more strokes, no symptoms of stroke or seizures were present prior to 2001 and there was otherwise no evidence to support the contention of a stroke or CVA in service or within one-year of service discharge.  Examination was found to demonstrate a focal defect of the left, frontoparietal soft tissue, but there was no inservice evidence that this occurred in service or was in any way documented in service, and there was no evidence as to an underlying brain injury.  In the examiner's opinion, having a soft tissue injury did not infer injury to the underlying brain tissue.  Magnetic resonance imaging (MRI) was noted to be negative and neuropsychological testing failed to identify any residuals cognitive deficits related to a prior brain injury.  No seizure symptoms prior to 2001 were present, and the only witnessed seizures in 2001 were in concert with fever and pneumonia.  EEGs prior to 2008 were all negative and it was not until an EEG in October 2008 that some abnormalities were indicated, but which were not confirmatory of a seizure disorder or convulsive syncope.  

The Veteran is certainly competent to describe those events which he observes, and in this instance, the Board accepts his account of inservice head trauma.  Lacking, however, is competent evidence that he now has a disability relating to that trauma.  No medical professional has specifically linked any disability of the Veteran to that trauma or military service and any other event thereof, and, while there is evidence of current disablement involving CVAs, seizure disorder, and convulsive syncope, competent evidence linking any of the foregoing entities or, for that matter, any other disability to inservice head/brain trauma or any other event of military service is lacking.  Contrary to the Veteran's assertions, his attending private physician, Dr. Aggarwal, provides no linking evidence and medical opinion evidence obtained by VA on remand in no way supports entitlement of the Veteran to service connection for residuals of head/brain trauma or a CVA, seizure disorder, or convulsive syncope.  The Veteran himself lacks medical training or experience as to render competent is opinions as to medical diagnosis or etiology.  

In all, a preponderance of the evidence is against entitlement to service connection for residuals of head or brain trauma, CVA residuals, a seizure disorder, or convulsive syncope.  Denial of such claims is therefore required.  

Heart Disorder including Hypertension

Several, elevated inservice blood pressure readings, among many normal readings, are noted in service treatment records, without any diagnosis or treatment of hypertension.  No other heart abnormality or a diagnosis of heart disease is shown in service.  After service, a diagnosis of hypertension was recorded in early 1995, at which time there was likewise noted to be a history of mitral valve prolapse.  In February1996, the diagnostic assessments were of borderline hypertension and asymptomatic mitral valve prolapse; in April 1997, a diagnosis of hypertension was entered.  An echocardiogram in July 1997 disclosed hypokinesis, moderate right atrial enlargement, mild calcification of the aortic root and valve, and mild mitral regurgitation; no evidence of mitral valve prolapse was indicated.  

A medical consultative examination conducted on behalf of the SSA in October 2002 disclosed borderline diastolic hypertension, but there was no focal finding of mitral valve prolapse.  Essential hypertension was thereafter one impairment of several leading to an award of SSA disability benefits.  

Subsequently compiled medical treatment records identify health problems involving chest pain, angina, palpitations with stair climbing, hypertension, and coronary artery disease.  A July 2007 stress test was found to be negative.  

Findings from a VA medical examination in November 2009 yielded pertinent diagnoses of essential hypertension and left ventricular diastolic dysfunction.  In the opinion of the VA examiner, it was less likely as not that either of those entities, or heart disease in general, was caused by or the result of military service.  Regarding hypertension, the examiner cited the predominantly normal inservice blood pressure readings and the absence of hypertension treatment until the mid-1990s as the rationale for the opinion offered.  As for heart disease, the VA examiner reasoned that the Veteran had no documented symptoms of heart disease during active service and no testing was conducted in the absence of relevant symptoms.  Cardiac testing was not undertaken until 1996, with associated complaints of chest pain and a showing of left ventricular hypertrophy on electrocardiogram.  Diastolic dysfunction was not documented until 1997 and there was otherwise no evidence to suggest that the Veteran's heart disease was present during the period from 1980 to 1988 or within one year following separation from service.  

Here, while the Veteran contends that his hypertension and heart disease are of service origin, the record does not support that contention.  A few abnormal blood pressure readings are indicated, but without a diagnosis of hypertension in service or for years following service separation.  It was not until the mid-1990s that hypertension was initially diagnosed and indicia of heart disease, as indicated on diagnostic testing, followed the initial diagnosis of the Veteran's hypertension.  Moreover, no medical professional has linked the Veteran's hypertension or heart disease to his period of military service or otherwise indicated that either was initially present in the first postservice year.  Inasmuch as a preponderance of the evidence is against entitlement to service connection for hypertension or heart disease, denial of the claim advanced is required.  

Generalized Arthritis

Service connection for traumatic or degenerative arthritis affecting portions of the spine and one or more joints has already been established by prior rating actions.  By the instant appeal, the Veteran seeks service connection for a generalized arthritic process affecting the body as a whole.  

Service treatment records indicate that the Veteran in December 1980 complained of groin muscle and foot pain.  The assessments were of musculoskeletal strain and plantar fascial strain.  In August 1983, he was referred for rheumatologic evaluation of multiple joint pains; an assessment of multiple arthralgias without evidence of arthritis was recorded.  In November 1983 and in January 1984, treatment for fibrositis was received; in November 1984, multiple arthralgias were noted.  A Medical Board examination in February 1988 revealed arthritic involvement of the spine, but no generalized arthritic process.  On a report of medical history, the examiner noted arthritis of the spine, knees, and elbows.  

On a VA examination September 1988, the Veteran complained of  pain of the temporomandibular joints.  The pertinent diagnostic impression was of a myofascial pain dysfunction syndrome.  Outpatient medical treatment was received in November 1991, following a motor vehicle accident in the prior year, for complaints of spine, joint, and cranial nerve pain; the diagnoses were of arthritis and rule out polyneuropathy versus radiculopathy and joint pains.  Further evaluation and treatment for joint complaints followed in 1996, diagnosed as osteoarthritis, although the existence of a systemic rheumtological process was ruled out.  Beginning in 2005, private medical treatment for disablement of the spine and multiple joint was initiated, but without any indication of a generalized or systemic arthritic disorder.  A diagnosis of generalized osteoarthritis is set forth in subsequently compiled VA treatment records, including as noted in July 2008.  

VA medical examination in November 2009 culminated in entry of a diagnosis of mild degenerative joint disease of the wrists, although there was insufficient evidence at that time to warrant a diagnosis of any acute or chronic disorder involving other joints.  While traumatic arthritis of specified joints was present and noted to be already service-connected, the VA examiner opined that it was less likely as not that generalized arthritis was caused by or a result of military service.  The Veteran was noted to be already service-connected for multiple joints which had sustained injury during active service and since developed traumatic arthritis.  Notably as well, a rheumatological work-up in 1983 was negative.  Onset of bilateral hand arthritis was noted in July 2004 and there was no entry in service treatment records as to a hand injury, and, as such, the hand arthritis was most likely degenerative and less likely as not caused by or the result of military service.  No evidence of any inflammatory or diffuse arthritic process was found by examination or testing.  

Generalized or systemic arthritis is not shown in service or within the one-year period immediately following service discharge.  Many years after service, one or more diagnoses to that effect are indicated, and although there is evidence contraindicating the presence of a generalized arthritic process, its existence is nonetheless conceded.  See McLain v. Nicholson, 21 Vet. App. 319, 321 (2007).   Evidence linking that disorder to service comes only in the form of the Veteran's unsubstantiated allegations, which are unaccompanied by any medical finding or opinion of its nexus to military service.  No medical professional offers any finding or opinion as to the service onset of a generalized arthritic process or its origin during the initial postservice year.  Moreover, no medical opinion evidence is furnished that links the postservice onset of systemic arthritis to service or any event thereof.  Given that the Veteran is not competent to offer opinions as to medical diagnosis or etiology, the Board finds that a preponderance of the evidence is against entitlement to service connection for generalized arthritis, such that denial of the claim advanced is mandated.  

Skin Disorder

Service treatment records include reports of medical examinations in 1979 1980, 1981, and 1985, indicating no complaint or finding of a skin disorder, other than a scar from a preservice surgical procedure.  Clinical inspection in April 1983 showed scar tissue superior to the navel.  In July 1987, medical assistance was received for complaints of a rash and bumps on the hands, for which an assessment of atropic hand dermatitis (question of warts or vesicles) was recorded. 

After service, a VA outpatient evaluation disclosed actinic keratosis in October 2005.  In November 2005, squamous cell carcinoma of the head was found to be present.  VA medical examination in November 2009 identified actinic keratosis with squamous cell carcinoma, in addition to arochordon, genital warts, and a history of drug eruption secondary to ACE inhibitor use.  It was opined by the VA examiner that it was less likely as not that any of the foregoing entities were caused by or the result of active military service or presumed exposure to radiation.  According to the VA examiner, a review of up to date medical literature showed that none of the aforementioned skin diagnoses had radiation, other than ultraviolet A and B sunlight, as a listed risk factor as for a cause.  

Further clarification of the previously provided VA medical opinion was thereafter requested.  In a December 2010 response, a VA physician opined that arochordon, genital warts, and a drug eruption were not caused or a result of military service, as none was diagnosed until more than ten years following service discharge.  There was in the VA physician's opinion no reference to any skin disease being treated while on active duty and no risk factors for any of these conditions were set forth in service.  Regarding the service origin of actinic keratosis and squamous cell carcinoma in situ, the physician was unable to resolve that issue without resort to mere speculation, with notation that although the Veteran was separated from service for 15 years before being found to have actinic keratosis lesions on his face, those lesions only occur in sun exposed areas of the skin and apart from age and skin color, the major risk factor for actinic keratosis was sun exposure.  Such lesions were notably common with occurrence in 26 percent of the Americans over age 50.  The physician noted here inability to determine without speculation how much sun exposure the Veteran had during his eight years of military service versus the other 44 years of his life and what effect that had on the development of those lesions.  

AMC personnel thereafter requested that the VA physician consider the question of nexus between currently diagnosed skin disability and military service involving other than as a result of radiation exposure.  The foregoing opinions were reiterated in yet another addendum of April 2011, when the same physician reported that the risk factors for developing actinic keratosis were sun exposure, pale skin, and immunocompromise, with the only pertinent risk factor being sun exposure.  However, from a review of the record and discussion with the Veteran, the examiner could only speculate on the effect of inservice sun exposure versus nonservice-related sun exposure and, as such, was unable to provide the requested opinion.  

The record fails to document the existence of chronic skin disablement having its onset in or due to service.  Various chronic skin disorders are currently shown, but medical evidence fails to link any such disorder to service or any event thereof.  The Veteran alleges that he was exposed to radiation in service, and even if that allegation were substantiated by the record, which is not, there is no medical finding or opinion linking any current skin disorder of the Veteran to that alleged inservice radiation exposure, including sunlight.  The Board takes note of the fact that a VA physician as part of recent VA skin examination(s) was asked to opine as to the service incurrence of any diagnosed skin disorder from other than radiation exposure, but instead considered radiation exposure as a possible cause.  However, the physician was unable to provide an opinion as to the possibility that inservice sunlight exposure was a cause of actinic keratosis and associated squamous cell carcinoma, as any such opinion would require resort to mere speculation.  The net effect is that there is no evidence-lay or medical as to a skin disorder in service that resulted in chronic disability, and, similarly, no skin disorder diagnosed postservice is shown to have had its origins in service or be otherwise related to any inservice event, including claimed radiation or sunlight exposure.  In the absence of persuasive evidence indicating the service incurrence or aggravation of any current skin disorder, service connection for a skin disability must necessarily be denied.  

Chronic Pain & Headaches

The Veteran alleges that he has a chronic pain syndrome, aside from his multiple spine and joint difficulties, and that, in addition, he has headaches as a result of inservice head trauma in a 1981 counterintelligence mission in South America.  

Service treatment records indicate that, following a May 1984 lumbar myelogram, the Veteran experienced a severe spinal headache and those records otherwise identify complaints of spinal or multiple joint pain, but no chronic, generalized or myofascial pain syndrome was indicated.  A complaint of temporomandibular joint pain was made known at the time of a Medical Board examination in February 1988; no pertinent diagnosis was recorded.  

After service, the Veteran on VA medical examinations in September 1988 complained of low back, knee, shoulder, ankle, and temporomandibular joint pain; abnormalities of the spine and a normal right ankle and shoulder, knees, and temporomandibular joints were diagnosed, although the general medical evaluation yielded diagnoses of chronic right ankle pain and a temporomandibular joint syndrome.  

VA outpatient treatment was received in 1999 for complaints of headaches and on more than occasion during the first half of 2003 for headaches, diagnosed on one visit as new onset, severe idiopathic left hemicranial headaches.  Treatment records otherwise identify an assessment of migraine headaches.  A complaint of head pain was voiced by the Veteran when evaluated by VA on an outpatient basis in September 2004.  A multiyear course of private medical treatment was initiated in July 2005, during which the Veteran was treated for headaches.  

The Veteran's spouse in her written statement of October 2005 indicated that the Veteran experienced chronic, debilitating pain and could not work or perform the activities of daily life. 

VA examination in November 2009 yielded a diagnosis of complicated migraines and a medical opinion that the Veteran's headaches were less likely than not caused by or related to military service or present within the one year immediately after service discharge.  The VA examiner cited the absence of documented treatment in service for headaches, with recurring headaches not being demonstrated until 2001 in association with a seizure.  There was likewise no evidence of disability manifested by chronic pain on examination or testing.  

As indicated previously, the Veteran is not competent to offer an opinion as to medical diagnosis or etiology, although he most definitely is competent to provide an account of the frequency and nature of the pain, including headaches, he experiences.  Indicia of a chronic pain disorder, including headaches, are not shown in service or for years following service, nor is there documented evidence of a continuity of symptomatology dating to service.  In addition, a pain syndrome other than headaches is not currently shown to be present, apart from the Veteran's multiple joint and spine disorders and pain associated therewith, for which service connection is already in effect.  Moreover, while headaches or migraine headaches are identified by medical data to be present, no medical professional has linked the Veteran's headaches to service or any event thereof, including claimed head trauma.  As such, a preponderance of the evidence is against a grant of service connection and service connection for a pain syndrome, including headaches, must be denied.  


ORDER

Service connection for hearing loss of either ear, residuals of a CVA, residuals of a brain or head injury, a seizure or heart disorder including hypertension, generalized arthritis, a skin disorder, convulsive syncope, residuals of a stomach injury, and chronic pain including headaches is denied.  

Service connection for a hiatal hernia due to a stomach injury and an adjustment disorder with depressed mood is granted.  


REMAND

The Veteran argues that he is entitled to special monthly compensation on the basis that he is in need of the assistance of another person in order to engage in the basic activities of life, due exclusively to service-connected disabilities.  The Veteran's spouse has provided an account of the Veteran's inability to perform some of the activities of daily living and one or more recent VA examinations have in part set forth at least a portion of those limitations attributable to service-connected disabilities.  To date, however, no VA medical examination has been afforded the Veteran to address specifically the issue of aid and attendance and, as part of that examination, consideration of those limitations attributable to the disorders for which service connection is herein granted must be considered.  Remand is required under the VA's duty to assist the Veteran in developing all pertinent evidence.  

Accordingly, this portion of the Veteran's appeal is REMANDED for the following actions:



1.  Obtain all pertinent records of VA medical treatment for inclusion in the Veteran's VA claims folder.  

2.  Thereafter, afford the Veteran a VA aid and attendance/housebound examination.  Request that the examiner review the claims file and note whether in fact the claims folder was provided and reviewed.  The examination should entail a complete medical history, a thorough physical evaluation, and any diagnostic testing deemed necessary by the examiner.  All applicable diagnoses should then be fully detailed prior to entry of the VA examiner's determination, based solely on the effects of service-connected disabilities, whether service-connected disabilities alone necessitate the aid and attendance of another person or otherwise render the Veteran housebound. 

3.  Lastly, adjudicate the remaining issue on appeal and if the decision is adverse to the Veteran in any way, issue to the Veteran a supplemental statement of the case and then provide an appropriate period of time in which he may respond, and then return the appeal to the Board for appellate review. 

The Veteran need take no action until otherwise notified.  He has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  No inference should be drawn as to the outcome of this matter by the actions herein requested. 

This claim must be afforded expeditious treatment.  All claims remanded by the Board of Veterans' Appeals  or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in 


an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010). 



______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


